 KERSTETTER SILK THROWING CO., INC.335KERSTETTER SILK THROWINGCo.,INC.andUNITED TEXTILE WORKERSOF AMERICA,AFL,PETITIONER.CaseNo.4-KC-1875.March5,1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Samoff,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenor, Textile Workers of America, CIO, herein calledtae CIO, contends that its current 3-year contract with the Employer,effective until March 15, 1954, bars a present determination of repre-sentatives.The record does not show that a substantial part of theEmployer's industry is covered by contracts for a 3-year term.Ac-cordingly, as the current contract has been in effect for almost 2 years,we find that it is not a bar to this proceeding.'We also find that aquestion affecting commerce exists concerning the representation ofemployees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Petitioner and the Employer stipulated that the unit coveredby the current contract between the Employer and the CIO is appro-priate for the purposes of collective bargaining.The CIO contendsthat a multiemployer unit of the employees of the six companies whoare are members of the Wyoming Valley Throwsters Labor Committee ais appropriate.If, however, the Board should find such a multiem-ployer unit to be inappropriate, then it agreed that a single-employerunit is appropriate.For reasons fully set out in our recent decisions inFranklin Throw-ing Company,101 NLRB 153, 101 NLRB 737, in which we discussedin detail this multiemployer bargaining, we find a unit limited to theemployees of this Employer the appropriate unit.1GeneralMotorsCorporation,DetroitTransmissionDivision,102NLRB 1140;Ballance Manufacturing Company, Inc., 97NLRB 1019.2On May 1, 1951,the CIO and its Penn-Appalachian Joint Board entered into an agree-ment withthe Wyoming Valley Throwsters Labor Committee providingfor ajoint welfareprogram, covering the employees of the six companies.103 NLRB No. 29. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all production and maintenance employees at the Em-ployer'sMocanaqua,Pennsylvania,plant,excluding executives, mana-gers,foremen,assistant foremen,foreladies,assistant foreladies,chauffeurs, truckdrivers, office clerical employees, professional em-ployees, confidential employees, guards, and supervisors, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]PALMER MANUFACTURING COMPANYandUAW-CIO,PETITIONER.'Case No.21-RC-0807.March 5, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before P. J. Driscoll, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed 2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer g3.Pursuant to a Board Decision and Direction of Election in-volving the Employer's plant,4 an election and runoff election wererespectively conducted on November 16 and 30, 1951.The resultsof the election determined that neither of the contesting unions re-ceived a majority of the valid votes cast .5On December 5, 1951, thepetitioning labor organization filed objections to the conduct of theelection and, upon the recommendations of the Regional Director, theBoard on April 23, 1952, overruled these objections.°At the presenttime no bargaining representative has been certified or recognized fori Thenameof the Petitionerappears asamended at the hearing.The Employer's motion todismiss is denied for reasons hereinafter stated.sAt the hearingInternationalAssociationofMachinists,District LodgeNo. 49, andLocal Union359,SheetMetalWorkers InternationalAssociation,were permitted tointervene.4Case No. 21-RC-2083, not reported in printedvolumesof Board decisions.8 Participating in theelectionwere International Association of Machinists, DistrictLodge No. 49, and the presentPetitioner.6CaseNo. 31-RC-2083, notreported in printed volumes of Board decisions.103 NLRB No. 18.